Hart, J. V. A. Beeson instituted this action in the circuit court against Arthur LaVasque and A. R. Bradley to recover damages for the alleged breach of a contract for the lease of a newspaper and printing establishment situated at Morrilton, Arkansas. The contract was in writing and was executed on the 30th day of June, 1917. The contract was signed by V. A. Beeson and C. L. Beeson, parties of the first part, and Arthur W. LaVasque, party of the second part. Attached to the contract and immediately following the signature of the parties was a guaranty that the party of the second part should faithfully perform the contract and discharge his obligations under it in the manner provided in the contract. This was signed by Adam R. Bradley. According to the allegations of the complaint, at the time the contract was executed V. A. Beeson was the principal owner, business manager, and editor of said plant and newspaper. At that time he had entered the military service of the United States for and during the war between the United States and Germany. The contract further alleges that on or about July 1, 1918, the said party of the second part abandoned and closed up the newspaper plant and thereafter refused to further perform the contract on his part; that the publication and distribution of said newspaper was discontinued, and that the machinery and fixtures were allowed to deteriorate greatly in value, and that the said Y. A. Beeson was not discharged from the military service of the United States until the 19th day of August, 1919. The defendants filed a demurrer to the complaint on the ground that the contract was void for uncertainty in the time of its performance, and that the contract of guaranty, signed by A. R. Bradley did not recite a consideration nor state that V. A. Beeson was present when the same was executed, or had accepted the same. The court sustained the demurrer and dismissed the complaint of the plaintiffs. The case is here on appeal. The court below was of the opinion that the contract was void because the time of its existence is too indefinite to be capable of enforcement. The part of the contract which involves this issue is as follows: “That the said parties of the first part, for and' in consideration of the premises, stipulations, agreements and payments hereinafter set forth, hereby lease, rent and let to the said party of the second part, the said Morrilton Headlight printing plant, together with all fixtures, appurtenances and parts thereunto belonging, for the following period, towit: ‘‘ Commencing from July 1, 1917, and continuing during the time, not less than one year, during which the said V. A. Beeson may be in the military service of the United States; said lease contract to terminate and end upon the discharge or release of said V. A. Beeson from said military service; said lease period, however, regardless of the date of his discharge, to eontiniae for not less than one year from July 1,1917. ’ ’ The general rule is that if the time of performance of the contract is one which is bound to happen at some time in the future, such contract is certain, even though the time can not be fixed in advance. Page on Contracts, vol; 1, sec. 28. Hence it has been decided that a contract to marry after the death of the divorced wife of one of the parties is reasonably definite and certain with respect to the time of performance, since it is made to depend upon an event which, in the course of nature, must inevitably occur, notwithstanding the fact that it is possible that one of the contracting parties may die before that event takes place. Brown v. Odill (Tenn.), 52 L. R. A. 660. The contract sued on was executed on the 30th day of June, 1917, and by its terms was to continue not less than one year and during the time the said Y. A. Beeson might be in the military service of the United States. In the application of the principle above announced we do not think that it can be said that the period of time for the existence of the contract is too indefinite to be capable of enforcement. In the first place, it may be said that at the time the contract was executed Beeson was the principal owner and editor of the newspaper plant and that the reason for the execution of the lease was, that he had entered the military service of the United States for the period of time that the war with G-ermany should continue. Moreover, the contract in question recited that it was to continue during the time which Y. A. Beeson might be in the military service of the United States. His military service was bound to terminate either by his discharge from the army or by his death. Therefore, it must in the course of nature occur, and we are of the opinion that the contract did not depend upon an indefinite event and was on that account incapable of enforcement. Again, it is insisted that the contract can not be enforced against Bradley, because he was not notified of the acceptance of his guaranty by Beeson, and that there was no consideration for it. We can not agree with this contention. The guaranty was attached to and is a part of the original contract. According to the allegations of the complaint, Beeson turned over his newspaper plant to LaYasque in pursuance of the terms of the contract. This amounted to an acceptance of the guaranty on his part, and Bradley was as much bound for the performance of the contract as LaVasque. They both signed it and undertook to carry out its obligations. As above stated, the guaranty was attached to the original contract and was a part of it. Bradley was, therefore, equally bound with LaVasque to perforin the obligations of the contract. In the case of Falls City Construction Co. v. Boardman, 111 Ark. 415, the court said: “Where the transaction is not merely an offer to guaranty the payment of debts and amounts to a direct promise of guaranty, all that is necessary to make the promise binding is that the promisee should act upon it; he need not notify the promisor of his acceptance.” It follows that the court erred in sustaining the demurrer to the complaint, and for that error the judgment will be reversed and the cause remanded for further proceedings according to law.